Citation Nr: 1422507	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to April 13, 2006, for the grant of a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which effectuated the Board's March 2011 grant of the Veteran's April 13, 2006 claim for entitlement to a TDIU, and assigned an effective date as of the date of claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did seek entitlement to a TDIU prior to his claim filed on April 13, 2006.

2.  In an April 2011 rating decision, the RO granted entitlement to TDIU, effective as of April 13, 2006.

3.  The Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for more than one year prior to the April 13, 2006 claim.


CONCLUSION OF LAW

An effective date earlier than April 13, 2006, for the award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran does not report that there is any outstanding evidence that should be associated with the claims folder.  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran contends in his June 2011 notice of disagreement and April 2012 substantive appeal that the effective date of his TDIU should be April 14, 2005-one year prior to the date of his April 13, 2006 claim. Although neither the Veteran nor his attorney has explained the reason for an effective date of April 14, 2005, the Board interprets this request as a misunderstanding of 38 C.F.R. § 3.400(o)(2), which states that the effective date of an increase in disability compensation shall be the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim."  Id.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).

The United States Court of Appeal for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.

Here, the Veteran reported in his April 2006 claim that he became too disabled to work on June 31, 1979, due to his service-connected heart, diabetes, back, and neuropathy disabilities.  The Veteran's coronary artery disability became service-connected in August 2002, and he reached his current level of disability as of that date; his diabetes became service-connected in August 2001, and he reached his current level of disability as of November 2004; his back disability became service-connected in June 1965, and he reached his current level of disability as of November 1970; and his neuropathic disabilities became service-connected in August 2002, and he reached his current level of disability as of that date.  Moreover, in the January 2011 private opinion on which the Board relied in granting the TDIU in March 2011, the Veteran's private clinician, Edmond J. Calandra, M.A., CCM, CDMS, likewise found that the Veteran was unable to work in the competitive labor market, and had not worked since 1979.

There is no competent and credible evidence showing that the service-connected disabilities worsened to the extent that they gave rise to his unemployability within one year of his April 2006 claim.  Rather, the evidence-including the Veteran's own statements and the statements of his private clinician-shows that he became unemployable as of 1979, and that the disabilities that caused his unemployability were service-connected and disabling at their current levels more than one year prior to his April 2006 claim.  Where, as here, the increase occurred more than one year prior to the date the increased rating claim was received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.

The Veteran also does not argue that he filed his claim for TDIU prior to April 13, 2006, and there is no evidence of record to support such an assertion.  Therefore, an effective date earlier than April 13, 2006 for a grant of TDIU is denied.  38 C.F.R. § 3.400(o) (2013).


ORDER

Entitlement to an effective date prior to April 13, 2006, for the award of a TDIU due to service-connected disabilities, is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


